447 F.2d 1304
Jack C. FREEMAN, for himself and all others similarly situated, Plaintiff-Appellant,v.Vivian L. MUNDY and W. L. Austin, Individually, etc., Defendants-Appellees.
No. 71-2053 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
September 10, 1971.

Appeal from the United States District Court for the Northern District of Georgia; Newell Edenfield, Judge.
William H. Traylor, John R. Myer, Robert N. Dokson, Michael H. Terry, David Webster, Atlanta, Ga., for plaintiff-appellant.
Ernest D. Brookins, Michael W. Broadbear, Atlanta, Ga., George P. Dillard, Decatur, Ga., for defendants-appellees.
Before THORNBERRY, MORGAN and CLARK, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


Notes:


*
 Rule 18, 5th Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 5th Cir. 1970, 430 F.2d 966